Citation Nr: 1813224	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  18-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently at 70%.

2. Entitlement to service connection for a cerebrovascular accident (CVA or stroke) as secondary to service connected PTSD. 

3. Entitlement to special monthly compensation (SMC) based on aid and attendance.

4. Entitlement to an earlier effective date for service connected PTSD.

5. Entitlement to SMC based on housebound. 


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney

ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army during World War II from March 1943 to January 1946 and from August 1946 to January 1948.  As part of the Veteran's active service, he was a medic with the 82nd Airborne Division during the Battle of the Bulge.  He was also part of the liberation of the Wobbelin Concentration Camp.  The Board is grateful to the Veteran for his service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In February 2018, the Veteran participated in the Board's Pre-Hearing Conference (PHC) program, at which time he requested that his case be advanced on the docket due to age (93).  38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.900(c) (2017).  Good cause has been shown to grant the request.  The Veteran also noted intent to withdraw his hearing request as well as his claims for an earlier effective date for PTSD and entitlement to housebound benefits.  Therefore, the hearing request, the claim for an earlier effective date for PTSD, and the claim for housebound benefits are considered withdrawn.  38 U.S.C. §§ 7105(b)(2), 7015(d)(5), 7107 (2012); 38 C.F.R. §§ 20.204, 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a CVA/stroke as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In February 2018, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his claim for an earlier effective date for PTSD.

2. In February 2018, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his claim for entitlement to SMC based on housebound. 

3. The Veteran's PTSD has been manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time and place, and memory loss. 

4. The Veteran's service connected PTSD and other disabilities render him so helpless as to require regular aid and attendance. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the earlier effective date claim for PTSD by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the SMC claim based on housebound by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

4. The criteria for entitlement to SMC for aid and attendance have been met. 38 U.S.C. §§ 1114(l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4.  38 U.S.C. § 1155.  The Veteran's PTSD is currently rated as 70 percent disabling under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130.  Under the General Formula, a 100 percent disability rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  These symptoms are not an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify the rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.

In this case, the evidence shows the Veteran struggles with anger, irritability, social withdrawal, and neurovegetative symptoms of depression and anxiety.  The Veteran's wife explained that it is hard to live with her husband "due to his level of unpredictable anger, and even his physical violence."  Dr. Cesta, the Veteran's private physician and psychiatrist, noted that the Veteran has bouts of paranoia and suspiciousness of other people in the home when they are not there.  Additionally, Dr. Cesta indicated the Veteran has memory problems, insomnia, and is found wondering around the house at night.  He further explained that during his interview with the Veteran, his "causal relationships are significantly altered," there was "some looseness to his associations," and "the [V]eteran was not cognitively intact."  Medical records show the Veteran has gotten lost on walks on is unable to leave the house by himself.  VA medical records also show suicidal ideation and attempts in the last six months.  These symptoms more closely approximate those required for a 100 percent rating.  Therefore, a 100 percent rating is granted. 
II. SMC

SMC is payable for aid and attendance ("l" rate) if a veteran, as the result of service connected disabilities, is permanently bedridden or so helpless as to require regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  In determining need for regular aid and attendance, consideration is given to: the inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  "Bedridden" is a proper basis for the determination.  "Bedridden" is a condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  The evidence must only establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id. 

In this case, the evidence shows the Veteran is not able to care for his basic day-to-day needs and requires extensive assistance of multiple members of his family to attend to his activities of daily living including eating/drinking, hygienic tasks, medication management, and daily functioning due to his PTSD symptoms.  Medical records describe the Veteran as having extensive difficulty with daily functioning, meeting ongoing monitoring of his day-to-day functionality, having severe neurovegetative symptoms of depression, escalated tremor, muscle weakness, and gastrointestinal complaints.  The Veteran is not able to do chores around the home, leave the home alone, or engage in any meaningful function other than staying at home and partially communicating with his family.  Most importantly, his PTSD has worsened, to include suicidal ideation and attempts, which require constant care or assistance to protect the Veteran from himself and from hazards or dangers incident to his daily environment.  While there are nonservice-connected contented disabilities in this case, the Board finds no practical way it can distinguished between the problems the Veteran has with his severe service-connected problem and the problems with nonservice connected issues, including his age.  In such situations, particularly when time is critical, as in this case, the Board must consider giving the Veteran the benefits of the doubt.  For these reasons, the Veteran is entitled to SMC for aid and attendance. 

ORDER

Entitlement to a 100 percent rating for PTSD is granted. 

Entitlement to SMC for aid and attendance is granted. 

Entitlement to an earlier effective date for PTSD is withdrawn. 

Entitlement to SMC for housebound is withdrawn. 


REMAND

The Board must remand the issue of entitlement to service connection for a CVA/stroke as secondary to PTSD.  The record contains contrasting medical opinions regarding the etiology of the Veteran's CVA/stroke.  The Veteran agrees that another medical opinion should be obtained before the Board adjudicates this issue. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Obtain a medical opinion from a qualified physician (preferably a neurologist or cardiologist, if possible, but not required) to assess the nature and etiology of the Veteran's CVA/stroke.  The physician should review the claims file and note that review in the report.  The physician should set forth supporting facts and provide a thorough rationale for all opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, the physician should explain why an opinion cannot be provided (e.g., lack of sufficient information).  After reviewing the evidence and performing all research and/or studies deemed warranted, the physician should respond to the following:

a. Is it at least as likely as not (50% probability or greater) that the Veteran's CVA/stroke was proximately due to his service connected PTSD?  Your opinion should consider and discuss the May 2017 and January 2018 VA medical opinions, as well as the January 2018 private medical opinion from Dr. Cesta. 

b. Is it at least as likely as not (50% probability or greater) that the Veteran's CVA/stroke was aggravated by his service connected PTSD?  Your opinion should consider and discuss the May 2017 and January 2018 VA medical opinions, as well as the January 2018 private medical opinion from Dr. Cesta.

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


